Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



2.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.      Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/259639. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ somewhat in scope, one practicing the copending inventions would practice the instantly claimed inventions.  It is noted that component (II) of the copending claims gives the particle of the instant claims.  It is noted that the copending claims are directed to a collection of particles, plural, and the instant claims are directed to a particle singular.  This is not distinguishing because the collection of particles of the copending claims contains the single particle of the instant claims.  Furthermore, the examples of the instant application make a collection of “particles”, not a single particle.  Note paragraph [0071], “particles” of the instant specification.
It is also noted that the copending claims do not recite a conjunction between particles (I) and (II).  It is therefore not clear if both are required, e.g. there should be an “and” between (I) and (II), or if only one of (I) and (II) is required, e.g. there should be an “or” between (I) and (II).
The Tgs of copending claim 3 give those of the instant claims 2 and 3.
The amounts of core of core polymer (IIa) and the amounts of shell of copending claim 2 gives the instant claim 5.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.     Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1719787 Hashimoto et al. with WO 2009/057800 Uchida et al. being cited as evidence of the glass transition temperatures of polydimethylsiloxanes, with the provided machine English translation thereof being referenced below.

Regarding claim 1:

Hashimoto discloses a polyorganosiloxane-containing graft copolymer prepared by polymerizing 0 to 10 parts by weight of a vinyl monomer containing 100-50 percent by weight of a polyfunctional monomer containing at least two polymerizable unsaturated bonds and 0 to 50 percent by weight of another copolymerizable monomer in the presence of 30 to 95 parts by weight of a polyorganosiloxane in latex form prepared by emulsion polymerization of a linear or branched siloxane having a terminal group and further polymerizing 5 to 70 parts by weight of a vinyl monomer.  See Hashimoto, paragraph [0015].
The emulsion polymerization of the polyorganosiloxane includes emulsion polymerization of dimethylpolysiloxane having a weight average molecular weight of 10000 or less.  Some of the terminal groups may be substituted with methacryloyloxypropyl groups.  This necessitates that some of the terminally functional dimethylpolysiloxane molecules will be disubsituted with the methacrylate groups.  These molecules fall within the scope of the instant claimed formula (II).  See Hashimoto, pargraph [0017].   The remaining polysiloxane molecules are expected to react with the graft-linking agents of Hashimoto, paragraph [0019].  The emulsion presence is performed in the presence of a graftlinker.  See Hashimoto, paragraphs [0017]-[0019].  The exemplified graft-linkers are difunctional with respect to reaction with the polysiloxanes, noting the two alkoxy groups on the silicon atom.  These molecules are encompassed by the open language of the instant claims such as “a core polymer comprising”.  These polymerized polysiloxanes are then polymerized in the presence of vinyl monomer containing polyfunctional monomer containing at least two polymerizable unsaturated double bonds, including allyl methacrylate.  These polyfunctional vinyl monomers fall within the scope of the graftlinkers (iii) of the instant claims.  See Hashimoto, paragraphs [0015], [0025], [0026], and [0027].  The vinyl monomer (D) of Hashimoto may also contain monovinyl acrylic monomers.  See Hashimoto, paragraphs [0026] and [0031].
The vinyl monomer (D) of Hashimoto may be polymerized in a separate step from vinyl monomer (E) of Hashimoto.  See Hashimoto, paragraph [0033].  The polymerization of monomer (E) of Hashimoto then gives the shell polymer of the instant claims.  See Hashimoto, paragraphs [0015], [0032], [0033], and [0034], noting the polymerization of the monomers on the surfaces of the particles which creates a shell polymer.
It is noted that the instantly claimed core polymer requires only polymerized units of (i), (ii), and (iii) but does not require them to be polymerized to each other.  The instant claim therefore encompasses the above discussed polysiloxane latex and vinyl monomers (D) of Hashimoto as the instantly claimed core polymer.
The polymer particles of Hashimoto therefore include polymer particles which fall within the scope of those of the instant claim 1.

Hashimoto does not exemplify the instantly claimed particles and does not specify them with sufficient specificity to anticipate the instant claims.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the polymer particles of Hashimoto having a core containing the instantly claimed polymerized units and a shell of acrylic polymer because these particles are encompassed by Hashimoto, as discussed above, and would have been expected to give the improved properties of Hashimoto, paragraph [0006].



Regarding claims 2 and 3:


Hashimoto does not exemplify the instantly claimed particle glass transition temperatures of the instant claims 2 and 3 and does not specify them with sufficient specificity to anticipate the instant claims.  The core of the polymer particles of Hashimoto is predominantly polysiloxane like the cores of the exemplified versions of the instantly claimed particles.  Uchida, page 5, lines 21-22 of the machine English translation states that the very low glass transition temperature of the polydimethylsiloxane is -127.  Uchida, page 3 of the Japanese document, 11 th line recites “-127 ⁰C” showing the Tg to be in ⁰C.  Since the particles of Uchida have a major phase that is polydimethylsiloxane, noting the production examples 1-3 of page 7, it is expected that the final particles of Uchida will have a Tg that is approaching -127 ⁰C.  The polymer particles of Uchida also have a shell that may be methyl methacrylate.  See Hashimoto, paragraph [0032] and page 8, line 6, noting the exemplified methyl methacrylate which will form a shell in that exemplified polymerization.  The polymethyl methacrylate shell of Hashimoto will necessarily have the high Tg of polymethyl methacrylate and of the examples of the instant specification.  Hashimoto therefore discloses the shell polymer Tg of the instant claim 3 with sufficient specificity to anticipate it.
The combination of the polymer phases of Hashimoto is also expected to give a Tg of the polymer combination which is generally 1/Tg of the mixture = the sum of 1/Tg of the individual polymers.  The soft core in large amounts will contribute greatest to the overall Tg with the higher Tg acrylic polymers being predicted to raise the Tg of the total particle to within the second Tg range of the instant claim 2.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the polymer particles of Hashimoto having the glass transition temperatures of the instant claims 2 and 3 because the polymers and amounts thereof of Hashimoto encompass the Tgs of the instant claims 2 and 3 and these Tgs will provide only predictable properties to the particles of Hashimoto, including predictable hardness and flexibility.

Regarding claim 4:

The amounts of the above discussed components of Hashimoto include ratios within the broad ratio of the instant claim 4.

Hashimoto does not exemplify the ratio of the instant claim 4.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the polymer particles of Hashimoto having the ratio of the instant claim 4 because such ratios are encompassed by the monomers and amounts of Hashimoto, as discussed above, and they would have been expected to provide particles having the properties of the particles of Hashimoto, including the properties explicitly discussed by Hashimoto and the properties inherent to the particles of Hashimoto.

Regarding claim 5:

The preferred amounts of vinyl monomer (E) of 5 to 45 parts by weight of Hashimoto, paragraph [0032] give the amounts of the instant claim 5 with sufficient specificity to anticipate them.

Alternatively:

Hashimoto does not exemplify the amounts of the instant claim 5.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the polymer particles of Hashimoto having the amounts of the instant claim 5 because these amounts are encompassed by Hashimoto and they would have given only predictable results including predictable Tgs of the entire particle and predictable rupturing strengths of the shells.

6.     Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1719787 Hashimoto et al. with WO 2009/057800 Uchida et al. being cited as evidence of the glass transition temperatures of polydimethylsiloxanes, with the provided machine English translation thereof being referenced below, as applied to claims 1-5 in paragraph 5 above, further in view of US Pat. Application Publication No. 2016/0194428 Otonari et al.

The discussion of paragraph 5 above is repeated here.

Hashimoto does not disclose compounding the above discussed particles with polyvinyl chloride in the amounts of the instant claim 6.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to compound the above discussed particles with polyvinyl chloride in the amounts of the instant claim 6 because Hashimoto discloses compounding their graft polymers with thermoplastic resins generally at paragraph [0041] in preferred amounts of 0.1-10 weight percent (Hashimoto, paragraph [0043]), it is known from Otonari, paragraph [0176] with the entire disclosure thereof to add similar polymer particles to those of Hashimoto to polyvinyl chloride, and the particles of Hashimoto would have been expected to impart their properties, including those of Hashimoto, paragraph [0041], to the thermoplastic polyvinyl chloride.

7.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PATRICK D NILAND/Primary Examiner, Art Unit 1762